              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00205-MR-WCM

UNITED STATES, ex rel. BRUCE S.  )
PERLMAN, M.D., bringing this action
                                 )
upon behalf of the UNITED STATES )
OF AMERICA, and the STATE OF     )
NORTH CAROLINA,                  )
                                 )
                   Plaintiffs,   )
                                 )
         vs.                     )                   ORDER
                                 )
ADVENTIST HEALTH SYSTEM          )
SUNBELT HEALTHCARE               )
CORPORATION; FLETCHER            )
HOSPITAL, INCORPORATED, d/b/a )
PARK RIDGE HEALTH; 21ST          )
CENTURY ONCOLOGY, LLC;           )
RADIATION THERAPY                )
ASSOCIATES OF WESTERN            )
NORTH CAROLINA, P.A.; and        )
NORTH CAROLINA RADIATION         )
THERAPY MANAGEMENT               )
SERVICES, LLC,                   )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Notice of Voluntary

Dismissal without Prejudice [Doc. 23] and the Government’s Notice of

Consent to Voluntary Dismissal [Doc. 24].

     Bruce S. Perlman, M.D. (“Relator”) has provided notice that he wishes

to voluntarily dismiss this action. [Doc. 23]. As required by 31 U.S.C. §

3730(b)(1), both the United States of America and the State of North Carolina




     Case 1:18-cv-00205-MR-WCM Document 25 Filed 06/04/20 Page 1 of 2
have provided notice to the Court that they consent to the dismissal of this

action without prejudice. [Doc. 24].

     Upon review of the parties’ filings, and in light of the consent of both

the United States of America and the State of North Carolina, the Court

hereby enters the following Order.

     IT IS, THEREFORE, ORDERED that the Court approves the Relator’s

voluntary dismissal of this action pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)

and 31 U.S.C. § 3730(b)(1).

     IT IS FURTHER ORDERED that this action is hereby DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ORDERED.
                            Signed: June 4, 2020




                                          2

     Case 1:18-cv-00205-MR-WCM Document 25 Filed 06/04/20 Page 2 of 2
